EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Robert Mathews, certify to my knowledge pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Viking Systems, Inc. on Form 10-Q for the quarterly period ended June 30, 2009, fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Viking Systems, Inc. Date: August 7, 2009 /s/ Robert Mathews Robert Mathews Chief Financial Officer and Principal Accounting Officer
